DETAILED ACTION
This action is responsive to the application No. 16/909,718 filed on June 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 responding to the Office action mailed on 07/07/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariyada (US 2013/0234268).

Regarding Claim 1, Kariyada (see, e.g., Figs. 1-6, 18), teaches a spintronic device, comprising:
a first electrical terminal 6 (see, e.g., par. 0070);
a fixed layer 5, the fixed layer 5 directly connected to the first electrical terminal 6 (see, e.g., par. 0065);
a tunnel barrier 4 formed on the fixed layer 5 (see, e.g., par. 0065);
a storage layer 3 formed on the tunnel barrier 4, wherein the storage layer 3 includes (see, e.g., par. 0065):
a first magnetic layer 36 having a first crystallographic orientation formed on the tunnel barrier 4 (i.e., bcc(100) CoFeB, see, e.g., par. 0079),
a spacer layer 35 formed on the first magnetic layer 36 (see, e.g., par. 0079),
a second magnetic layer 34 (Co) (i.e., top Co layer in stack 34) having a second crystallographic orientation (i.e., fcc(111)) different from the first crystallographic orientation formed on the spacer layer 35 and exchange-coupled to the first magnetic layer 36 (see, e.g., pars. 0077-0080),
an antiferromagnetic coupling layer 34 (Pt) (i.e., Pt layer in stack 34) formed on the second magnetic layer 34 (Co) (see, e.g., par. 0077), and
a third magnetic layer 34 (Co/Ni) (i.e., Co/Ni laminated film in stack 34) having the second crystallographic orientation (i.e., fcc(111)) formed on the antiferromagnetic coupling layer 34 (Pt) and antiferromagnetically coupled to the second magnetic layer 34 (Co) (see, e.g., pars. 0079-0080); and
a seed layer formed on the third magnetic layer 34 (Co/Ni) (see, e.g., par. 0081),
wherein the seed layer is directly connected to an electrical terminal 2-1 of the spintronic device (see, e.g., Fig. 2).  

Regarding Claim 2, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the first magnetic layer 36 is a CoFeB layer or a FeB layer (see, e.g., par. 0077).  

Regarding Claim 3, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the second magnetic layer 34 (Co) (i.e., top Co layer in stack 34) is a Co-based layer (see, e.g., par. 0077).  

Regarding Claim 4, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the third magnetic layer 34 (Co/Ni) is a Co-based layer (see, e.g., par. 0080).  

Regarding Claim 5, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that:
the first crystallographic orientation is a (100) orientation (see, e.g., pars. 0079-0080), and
the second crystallographic orientation is a (111) orientation (see, e.g., pars. 0079-0080).

Regarding Claim 6, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that one or both of the first magnetic layer 36 and the second magnetic layer 34 (Co) have a thickness of 0.4 nm-1.5 nm (see, e.g., par. 0080).  

Regarding Claim 8, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the spacer layer 35 is configured to break a texture between the different crystallographic orientations of the first magnetic layer 36 and the second magnetic layer 34 (Co) (see, e.g., par. 0079).

Regarding Claim 9, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the spacer layer 35 is a heavy-metal layer or a heavy-metal transition-metal alloy layer (see, e.g., par. 0077).

Regarding Claim 13, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the tunnel barrier 4 is a MgO-based layer (see, e.g., par. 0068).  

Regarding Claim 14, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches a fixed layer 5 on an opposite side of the tunnel barrier 4 relative to the storage layer 3 (see, e.g., par. 0069).

Regarding Claim 15, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the spintronic device is a three-terminal device comprising two 2-1/2-1 of three terminals 6/2-1/2-2 connected to the seed layer (see, e.g., Fig. 2).

Regarding Claim 16, Kariyada teaches all aspects of claim 15.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that one 6 of the three terminals 6/2-1/2-2 of the spintronic device is connected to a fixed layer 5 comprising CoFeB and formed on an opposite side of the tunnel barrier 4 relative to the storage layer 3 (see, e.g., par. 0083).

Regarding Claim 17, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the spintronic device is a spin torque transfer magnetic random access memory (MRAM) device, a spin orbit torque MRAM device, or a magnetic racetrack memory device (see, e.g., Fig. 18, par. 0123).  

Regarding Claim 18, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that the spintronic device is a domain wall logic devicePage 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271 (see, e.g., pars. 0065, 0073).


Regarding Claim 19, Kariyada teaches all aspects of claim 1.  Kariyada (see, e.g., Figs. 1-6, 18), teaches that one or both of the second magnetic layer 34 (Co) and the third magnetic layer 34 (Co/Ni) are Co layers (see, e.g., par. 0077).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kariyada (US 2013/0234268) in view of Lee (US 2020/0357556).

Regarding Claim 7, Kariyada teaches all aspects of claim 1.  Kariyada does not teach that the antiferromagnetic coupling layer 34 (Pt) is a Ru layer, an Ir layer, or a Rh layer.
Kariyada discloses the claimed invention except for the use of Pt instead of Ir for the antiferromagnetic coupling layer.  Lee (see, e.g., par. 0058), on the other hand teaches that Ir and Pt are equivalent materials known in the art for their use as antiferromagnetic layers.  Therefore, because these antiferromagnetic materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute Ir for Pt since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyada (US 2013/0234268) in view of Wang (US 2014/0145792).

Regarding Claim 10, Kariyada teaches all aspects of claim 1.  Kariyada teaches that a seed layer for improving the quality of the films of the data storage layer may be inserted between the fixed magnetization layers and the data storage layer (see, e.g., par. 0081).
Kariyada is silent with respect to the claim limitation that the seed layer is a heavy-metal layer comprising Ta, W or Pt.
Kariyada discloses the claimed invention except for not specifying the material of the seed layer.  Wang, on the other hand, teaches using seed layers comprising Ta in equivalent structures to those of Kariyada, to maintain and enhance perpendicular magnetic anisotropy (see, e.g., par. 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the seed layer of Kariyada’s device made of a heavy-metal layer comprising Ta, W or Pt, as taught by Wang, to maintain on enhance perpendicular magnetic anisotropy.

Regarding Claim 20, Kariyada teaches all aspects of claim 19.  Kariyada is silent with respect to the claim limitation that the seed layer supports perpendicular magnetic anisotropy of the Co layers.
Wang, on the other hand, teaches using seed layers comprising Ta in equivalent structures to those of Kariyada, to maintain and enhance perpendicular magnetic anisotropy (see, e.g., par. 0038).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the seed layer of Kariyada’s device made of material that supports and enhances perpendicular magnetic anisotropy of the Co layers, as taught by Wang.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyada (US 2013/0234268) in view of Li (US 2020/0035910).

Regarding Claim 11, Kariyada teaches all aspects of claim 1.  Kariyada teaches that a seed layer for improving the quality of the films of the data storage layer may be inserted between the fixed magnetization layers and the data storage layer (see, e.g., par. 0081).
Kariyada does not teach that the seed layer is a topological insulator comprising Bi2Se3 or BixSb1-x.
Li, on the other hand, teaches that the generator spin-orbit torque (SOT) comprises a topological insulator (TI) including Bi2Se3 from which strong SOT may be produced upon the flowing of a charge current.  The generation of SOT may be more effective than known heavy metal (HM) materials.  The high efficiency of SOT generation thus requires much less operating current, greatly reduces energy consumption, and enhances reliability of the memory device (see, e.g., pars. 0005, 0023-0024, 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kariyada’s device, a seed layer including a topological insulator comprising Bi2Se3 or BixSb1-x, as taught by Li, to reduce the operating current, thus, greatly reducing energy consumption, and enhancing reliability of the memory device.

Regarding Claim 12, Kariyada teaches all aspects of claim 1.  Kariyada does not teach that that the seed layer is a spin-orbit-torque generating layer.
Li, on the other hand, teaches that the generator spin-orbit torque (SOT) comprises a topological insulator (TI) including Bi2Se3 from which strong SOT may be produced upon the flowing of a charge current.  The generation of SOT may be more effective than known heavy metal (HM) materials.  The high efficiency of SOT generation thus requires much less operating current, greatly reduces energy consumption, and enhances reliability of the memory device (see, e.g., pars. 0005, 0023-0024, 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kariyada’s device, a spin-orbit-torque generating seed layer, as taught by Li, to reduce the operating current, thus, greatly reducing energy consumption, and enhancing reliability of the memory device.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271
Response to Arguments
Applicant’s arguments filed on 11/03/2022 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814